79818: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-08489: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79818


Short Caption:GUZMAN VS. JOHNSONCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A783643Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:10/22/2019 / Haire, PaulSP Status:Completed


Oral Argument:12/02/2020 at 11:00 AMOral Argument Location:Las Vegas


Submission Date:12/02/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantLisa GuzmanG. Mark Albright
							(Albright Stoddard Warnick & Albright)
						Jorge L. Alvarez
							(Albright Stoddard Warnick & Albright)
						Juan E. MonteverdeMichael J. PalestinaWilliam H. Stoddard
							(Albright Stoddard Warnick & Albright)
						


RespondentAMC Network, Inc.Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						John L. Hardiman
							(Sullivan & Cromwell, LLP/New York)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentAndor M. LaszloMaximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						John L. Hardiman
							(Sullivan & Cromwell, LLP/New York)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentArlene ManosMaximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						John L. Hardiman
							(Sullivan & Cromwell, LLP/New York)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentDayton JuddMaximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						John L. Hardiman
							(Sullivan & Cromwell, LLP/New York)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentDigital Entertainment Holdings, LLCMaximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						John L. Hardiman
							(Sullivan & Cromwell, LLP/New York)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentH. Van SinclairMaximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						John L. Hardiman
							(Sullivan & Cromwell, LLP/New York)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentJohn HsuMaximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						John L. Hardiman
							(Sullivan & Cromwell, LLP/New York)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentJohn ZiegelmanMaximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						John L. Hardiman
							(Sullivan & Cromwell, LLP/New York)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentMiguel PenellaMaximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						John L. Hardiman
							(Sullivan & Cromwell, LLP/New York)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentRiver Merger Sub, Inc.Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						John L. Hardiman
							(Sullivan & Cromwell, LLP/New York)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentRobert L. JohnsonMaximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						John L. Hardiman
							(Sullivan & Cromwell, LLP/New York)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						


RespondentScott RoysterMaximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						John L. Hardiman
							(Sullivan & Cromwell, LLP/New York)
						Kirk B. Lenhard
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


10/17/2019Filing FeeFiling Fee Due.  Check #33399 for $250.00 from, Albright, Stoddard, Warnick & Albright to follow by mail.  (SC)


10/17/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-43045




10/17/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  (SC)19-43050




10/18/2019Filing FeeFiling Fee Paid. $250.00 from Albright, Stoddard, Warnick & Albright. (SC)


10/22/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Paul M. Haire. (SC).19-43619




11/06/2019Docketing StatementFiled Docketing Statement Civil Appeals.  (SC)19-45578




11/14/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-46728




11/15/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).19-46967




11/26/2019Transcript RequestFiled Appellants' Certificate that no Transcript is Being Requested.  (SC)19-48258




01/28/2020MotionFiled Unopposed Motion to Continue Briefing Schedule (First Request).  (SC)20-03845




01/28/2020Notice/OutgoingIssued Notice - Motion Approved.  Appellant's Opening Brief and Appendix due:  March 16, 2020.  (NOTICE INADVERTENTLY ISSUED).  (VACATED PER ORDER FILED 1/30/20).  (SC)20-03865




01/30/2020Order/ProceduralFiled Order Granting Motion for Extension of Time.  As requested, appellant shall have until March 16, 2020, to file and serve the opening brief and appendix.  Thereafter, respondents shall have until April 30, 2020, to file and serve the answering brief, and appellant shall have until May 29, 2020, to file and serve any reply brief.  fn1[A notice regarding this motion was filed on January 28, 2020; as the notice was filed inadvertently, it is hereby vacated.]  (SC)20-04168




03/16/2020BriefFiled Appellant's Opening Brief. (SC).20-10266




03/16/2020AppendixFiled Joint Appendix to Appellant's Opening Brief - Volumes 1-3. (SC).20-10274




04/30/2020BriefFiled Respondents' Answering Brief.  (SC)20-16491




05/29/2020BriefFiled Appellant's Reply Brief. (SC)20-20335




06/01/2020Case Status UpdateBriefing Completed/To Screening. (SC)


09/24/2020MotionFiled Respondent's Motion to Withdraw Charles E. Moulins, Esq. as Counsel of Record for Respondents. (SC)20-35203




11/05/2020Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on December 2, 2020, at 11:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes.  The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  Within 7 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument.  (SC)20-40453




11/10/2020Notice/IncomingFiled Respondents' Notice of Appearance for John L. Hardiman, Esq. (SC)20-41095




11/12/2020Notice/OutgoingNotice Scheduling Oral Argument. Oral Argument is scheduled for 30 minutes on (date) at (time).20-41341




11/13/2020Order/Clerk'sFiled Order Regarding Oral Argument. This this matter is currently scheduled for oral argument on December 2, 2020, at 11:00 a.m. The time allotted for argument is extended to 60 minutes.   (SC).20-41484




11/18/2020Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)20-42065




12/02/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the en banc court. (SC)


03/25/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Silver, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Herndon. Pickering, J. concurring in part and dissenting in part. 137 Nev. Adv. Opn. No. 13. En Banc. (SC).21-08489




04/19/2021RemittiturIssued Remittitur. (SC)21-11160




04/19/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


05/07/2021RemittiturFiled Remittitur. Received by District Court Clerk on April 20, 2021. (SC)21-11160





Combined Case View